Citation Nr: 0210217	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  95-37 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.   


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to 
September 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).  

In an October 1998 decision, the Board denied the claims of 
entitlement to service connection for a psychiatric 
disability, an increased evaluation for a residual scar due 
to a left lower extremity injury, and a claim for a total 
rating based on individual unemployability.

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a December 2000 
Order, the Court referenced only the Board's action on the 
claim of entitlement to service connection for a psychiatric 
disability, vacated that October 1998 decision and remanded 
that matter for additional proceedings.  As such, the Board 
finds that the issue presently before it is limited to that 
noted on the title page.  See Bucklinger v. Brown, 5 Vet. 
App. 435, 436 (1993).  In response to the Court's Order, the 
Board remanded this appeal to the RO in August 2001, for 
further development.  

In May 2001, the veteran's representative presented argument 
on claims of entitlement to service connection for a 
psychiatric disorder, an increased rating for the residual 
scar of the left lower leg and entitlement to nonservice-
connected pension.  The Board notes that the October 1998 
decision denying the claim for increased rating is final.  As 
such, the Board interprets the May 2001 argument as a new 
claim and refers it to the RO for appropriate action.  As for 
the contentions offered in connection with a claim for 
nonservice-connected pension, that issue has not been 
developed for appellate review.  Hence, it is also referred 
to the RO for appropriate action.



FINDING OF FACT

There is no medical evidence of a psychiatric disorder in 
service, or within one year thereafter, nor is there any 
evidence that the veteran's current psychiatric disorder is 
related to service or to a service-connected disorder. 


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service, a psychosis may not be presumed to 
have been so incurred, and such a disorder is not the 
proximate result of a service-connected disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The veteran has been provided with a VA examination in 
connection with the issue of entitlement to service 
connection for a psychiatric disorder.  The record reflects 
that the veteran has been informed of the requirements for 
establishing this issue on appeal.  The veteran has submitted 
pertinent evidence in support of this claim.  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award entitlement to 
service connection for a psychiatric disorder.  The veteran 
further was provided adequate notice that VA would help him 
secure evidence in support of this claim if he identified 
that evidence.  Additionally, he was provided notice of and 
reported for a VA examination.  The statement and 
supplemental statements of the case also provided notice to 
the veteran of what the evidence of record, to include the VA 
examination, revealed.  Additionally, they provided notice of 
what the remaining evidence showed, including any evidence 
identified by the veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, the RO 
substantially complied with the Board remand dated in August 
2001.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
the Board will now address the merits of this claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, service connection 
for a psychosis may be granted if the disorder is compensably 
disabling within one year of separation from active duty.  
Finally, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

In the instant case, the service medical records reveal that 
in May 1972, a psychiatric evaluation was conducted after the 
veteran severely damaged two automobiles while intoxicated.  
The diagnosis was emotionally immature personality, with the 
veteran's destructive acts attributed to excessive alcohol 
intake.  The examiner found "no evidence in the past history 
or the history of the event in question to indicate the 
presence of mental illness."

Subsequent to service discharge, medical documents indicate 
treatment for variously diagnosed psychiatric disorders from 
1984 to 1998.  None of these documents link the veteran's 
psychiatric disorders to his period of active military 
service or to a service-connected left lower leg scar.  An 
examination conducted for the Kentucky Division for 
Disability Determinations conducted in August 1986 indicated 
that prior to a December 1984 psychiatric incident, the 
veteran "had no psychiatric history."  

A VA examination conducted in November 1993, included a 
diagnosis of schizophrenia-paranoia.  The examiner did not 
relate this finding to military service or to the veteran's 
service-connected disorder.  

The veteran testified at his personal hearing before the RO 
in May 1995, that his psychiatric disorders were caused by 
the inservice injury to his left leg.  

Records from the Social Security Administration indicate that 
the veteran had been found unemployable based on psychiatric 
disorders since 1987.  The Social Security Administration 
decision and medical records made no reference to the 
veteran's service-connected left lower leg scar, and did not 
relate the variously diagnosed psychiatric disorders to his 
period of military service.

An April 2002 VA examination diagnosed paranoid 
schizophrenia.  The examiner stated that there was no 
evidence that the veteran showed signs of schizophrenia until 
approximately 11 years following service discharge.  The 
examiner further opined that it was "highly unlikely" that 
his service-connected superficial left leg scar is 
etiologically linked to his paranoid schizophrenia.  

Upon review of the record, the Board finds that service 
connection for a psychiatric disorder is not warranted.  The 
medical evidence of record indicates that the veteran's 
psychiatric disorder was not diagnosed until 1984, 
approximately 11 years after service discharge.  None of the 
competent or medical evidence provides a link between the 
veteran's current psychiatric disorder and his military 
service, to any incident therein, or to his service-connected 
left leg scar.  Additionally, none of the medical evidence of 
record contains any reference that the veteran's service-
connected left leg scar aggravates any psychiatric disorder.

The veteran's testimony and a lay affiant are the only 
evidence of record that relates his psychiatric disorder to 
service or to his service-connected disorder.  Nevertheless, 
these statements are not competent evidence to establish the 
etiology of his current psychiatric disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and knowledge, and require the 
special knowledge and experience of a trained physician.  
Because they are not physicians, the veteran and the lay 
affiant are not competent to make a determination that his 
current psychiatric disorder is the result of military 
service or to his service-connected left leg scar.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

In this case, despite being offered the opportunity to do so, 
the veteran has presented no competent evidence to support 
his claim of entitlement to service connection for a 
psychiatric disability.  None of the private, or VA medical 
evaluations relate his psychiatric disorder to his military 
service or to his service-connected disorder.  Additionally, 
the veteran testified at his May 1995 hearing that no 
physician had established a connection between his service-
connected left leg disability and his respective psychiatric 
disorders.  Accordingly, service connection for a psychiatric 
disorder is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

